DETAILED ACTION
                                      Response to Amendment
The reply filed 01/18/22, has been entered. Claims 2-19 pending in the application. 
Specification objections are withdrawn in light of amendments/remarks.                       
                                     Allowable Subject Matter 
Claims 2-19 are allowed. The following is an Examiner's statement of reasons for allowance:	
Prior art of record (Bisen U.S. PN: 9,223,649) teach an error correction coding (ECC) operation to correct bit errors in the data may be initiated, at 508. For example, the controller 106 may initiate the ECC operation and the ECC engine 122 may perform the ECC operation to correct bit errors in the data 120 at the ECC RAM 124. After the ECC operation, the ECC RAM 124 may contain an error corrected version of the data 120. Correction data may be sent to the buffer to correct the bit errors in the data stored at the buffer to form corrected data, at 510 (see col. 6, lines 30-36).
 		  
Prior art of record (Tantos U.S. PN: 9,455,745) teach a symbol that includes a single-bit error is known, checksum symbols, CRC symbols, and/or XOR-based single-symbol corruption correction schemes may be utilized to correct the symbol marked as invalid or “bad.” For example, in XOR-based single-symbol corruption schemes, an XOR sum of bits of the encoded data may be determined and transmitted as a parity bit. When received, the receiver may reconstruct a corrupted data symbol marked invalid or “bad” by the physical layer by: modifying the stream by replacing the corrupted data symbol with a 0 bit, calculating the new XOR parity on the modified stream, and XOR-ing the locally computed parity with the received parity. The result of the XOR operation is the recovered data symbol. Therefore, given the information in the error correction symbol and the knowledge of the “bad” symbol, the upper layer of the computing device may be able to recover the n-bit data symbols from the encoded data, as indicated at 412. (see col. 6, lines 9-31). 

The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a memory device including a failure location storing a known error data bit; redundant storage having a redundant location to store a valid data bit corresponding to the known error data bit; and repair circuitry, in response to a read command for accessing read data including the known error data bit, to substitute the valid data bit for the known error data bit to generate corrected read data”. Consequently, claim 2 is allowed over the prior arts. 
Independent claims 9 and 15 includes similar limitations of independent claim 2, therefore is allowed for similar reasons. 
Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                                                               
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                         Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112